Citation Nr: 0912701	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-29 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1966 to May 1968 and from October 1969 to May 1972.  
Service in the Republic of Vietnam is demonstrated by the 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which denied the 
Veteran's claim.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.

Issue not on appeal

In June 2006, the Veteran's filed a claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities [TDIU].  The Board recognizes 
that the RO sent the Veteran a letter dated August 2006 with 
respect to his claim.  However, to the Board's knowledge, the 
RO has yet to adjudicate the TDIU claim.  Accordingly, it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO]; see 
also Bernard v. Brown, 
4 Vet. App. 384 (1993).  


REMAND

The Veteran asserts entitlement to service connection for 
coronary artery disease, to include as secondary to service-
connected diabetes mellitus, type II.  After having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board finds that this case must be remanded for 
further evidentiary development.  

Reasons for remand

VA medical opinion

The Board notes that the Veteran was afforded a VA 
examination in February 2006.  In his February 2006 report, 
the VA examiner indicated that "[d]ue to proximity of [the] 
diabetes diagnosis noted in CPRS (computerized patient record 
system) but no treatment for years past surgery despite 
regular follow-up...absence of microvascular damage, and other 
risk factors...coronary artery disease is not as likely as not 
secondary to diabetes mellitus."  In rendering his opinion, 
the examiner specifically relied upon records indicating that 
the Veteran had a three vessel coronary artery bypass graft 
in 1993 and had "[n]o other cardiovascular events" since.  
However, as documented by treatment records from Wesley 
Medical Center, the coronary artery bypass graft was actually 
performed in November 1999, following an angioplasty in June 
1999.  

In the March 2009 informal hearing presentation, the 
Veteran's representative suggested that the correct 
chronology of the Veteran's medical history, including 
diagnoses and treatment, may affect a VA examiner's opinion 
as to the issue of secondary service connection.  The Board 
agrees.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
Veteran's currently diagnosed coronary artery disease and his 
service-connected diabetes mellitus, type II.  

The Board finds that a new VA nexus opinion is therefore 
necessary to decide the claim.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

VA treatment records

In the February 2006 VA examination report, the examiner 
referenced VA treatment records in the CPRS from as early as 
1990.  The earliest VA treatment record contained in the file 
is dated April 2000.  Evidence pertaining to the original 
diagnoses of coronary artery disease and diabetes mellitus, 
type II, would be pertinent to the Veteran's claim.  
Accordingly, all available VA treatment records dated prior 
to April 2000 should be obtained and associated with the 
Veteran's VA claims file.  

Accordingly, the case is REMANDED for the following action:

1.	VBA should to contact the Veteran and 
request that he identify any relevant 
recent medical examination and 
treatment records pertaining to his 
claim.  All efforts to contact the 
Veteran should be memorialized.  VBA 
should take appropriate steps to secure 
any medical treatment records so 
identified and associate them with the 
Veteran's VA claims file.

2.	VBA should obtain the Veteran's VA 
treatment records dated prior to 
April 2000.  All records so 
obtained should be associated with 
the claims file.

3.	The VBA should arrange for a 
physician, with appropriate 
expertise, to review the Veteran's 
entire VA claims file and to 
provide an opinion, with supporting 
rationale, as to whether it is at 
least as likely as not that the 
Veteran's current coronary artery 
disease was incurred in or 
aggravated by his military service.  
The physician should also 
specifically address whether it is 
at least as likely as not that the 
Veteran's coronary artery disease 
was caused or aggravated by his 
service-connected diabetes 
mellitus, type II.  If the 
reviewing physician determines that 
an examination and/or diagnostic 
testing are necessary, this should 
be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims file.

4.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then 
readjudicate the Veteran's claim.  
If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided 
with a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




